     Case 2:18-cv-01917-GW-PLA Document 48 Filed 11/19/18 Page 1 of 11 Page ID #:312




 1 BOWMAN AND BROOKE LLP
   Anthony J. Parascandola(SBN: 140217)
 2 970 West 190th Street, Suite 700
   Torrance, CA 90502
 3 Telephone No.: (310)768-3068
   Facsimile No.: (310)719-1019
 4
   Attorneys for Defendant, OVERLAND PARTNERS SEPULVEDA,LLC
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11     Shirley Lindsay,                            CASE NO.: 2:18-CV-01917-GW-PLA
12                  Plaintiff,                     Assigned to: Hon. George H. Wu
13             v.
                                                   DEFENDANT OVERLAND
14     Overland Partners Sepulveda LLC, a          PARTNERS SEPULVEDA LLC'S
       California Limited LiabilityCompany;        OPPOSITION TO PLAINTIFF'S
15     Starbucks Corporation; and Does I-10,       MOTION FOR SUMMARY
                                                   JUDGMENT; DECLARATION OF
16                  Defendants.                    BOB EVANS AND ANTHONY J
                                                   PARASCANDOLA
17
                                                   Date: December 10, 2018
18                                                 Time: 8:30 a.m.
19
                                                   Action Filed:       March 8, 2018
20                                                 Trial:              None
21
22            Defendant, Overland Partners Sepulveda, LLC ("OPS") hereby opposes the
23    motion for summary judgment of Plaintiff Shirley Lindsay. OPS's opposition is
24 based on the attached Memorandum of Points and Authorities, the attached
25    declarations of Anthony J. Parascandola and Bob Evans,the exhibit attached thereto,
26 and such further oral and documentary evidence and argument as may be presented
27 prior to or at the hearing of the motion.
28
      ///



      20148013v3                            1                  2:18-CV-01917-GW-PLA
     Case 2:18-cv-01917-GW-PLA Document 48 Filed 11/19/18 Page 2 of 11 Page ID #:313



 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.         PRELIMINARY STATEMENT
 3        This matter is not appropriate for summary judgment. Clearly, there are
 4 triable issues of material fact, and indeed, plaintiff has failed to establish that she is
 5 entitled to judgment as a matter of law. Specifically, and fatal to plaintiff's case,
 6 defendant OPS has provided to plaintiff previously, and this court via declarations
 7 ofBob Evans and Anthony Parascandola, evidence that the parking spaces at Culver
 8 Crossroads meet the applicable ADA standards and do not provide plaintiff with a
 9 viable cause of action as against OPS.
10            As addressed with plaintiff's counsel during her cursory telephonic meet
11    and confer, and even beforehand, OPS commissioned a third party CASp report
12 prepared by licensed architect and founding partner Bob Evans of the company
13 Equal Access. (Parascandola Decl at para. 4; Evans Decl at para. 3-4) Equal Access
14 provides comprehensive accessibility-related evaluations for all issues within ADA
15 Titles II and III and the Americans with Disabilities Act Accessibility Guidelines
16 (ADAAG), California Building Code (CBC) Accessibility Standards, UFAS,
17 Section 504, ANSI A117.1, and the Fair Housing Act Accessibility Guidelines
18 (FHAAG). (Id. at para, 2.) The CASp report was specifically directed at plaintiff's
19 allegations, and provided material evidence in contradiction to plaintiff's claims.
20 (Evans Decl at para. 3-4, 6-10)
21            The CASp report prepared by Equal Access was sent to plaintiff's counsel in
22 advance of the meet and confer. (Decl. of A. Parascandola at para. 5). Based on
23 that report, it should have been apparent that at a minimum, that there are genuine
24 issues of dispute regarding plaintiff's allegations of violations in the design and
25 layout of the OPS parking lot. (Decl. of A. Parascandola at para. 6). Nonetheless,
26 plaintiff filed its motion for summary judgment in the face of clearly disputed
27 material facts.(See, Evans Decl. and attached Exhibit"A")
28 / / /



      20148013v3                             2                   2:18-CV-01917-GW-PLA
     Case 2:18-cv-01917-GW-PLA Document 48 Filed 11/19/18 Page 3 of 11 Page ID #:314



 1    II.      RELEVANT FACTS
 2          Plaintiff Shirley Lindsey alleges various ADA claims(28 U.S.C. § 1331, et seq.)
 3 arising out oftwo occasions where she claims to have patronized a Starbucks Coffee
 4 shop located at 4114 Sepulveda Blvd., Suite A, Culver City, CA. As against
 5 Overland Partners Sepulveda, LLC, plaintiff's complaint makes two parking
 6 allegations as a basis for the claim that she encountered inaccessible routes oftravel.
 7 The specific allegations for which she seeks compensation are as follows:
 8             1. Allegation:"The parking stall and access aisle ofthe parking space
 9                 designated for use by persons with disabilities in front ofthe Coffee Shop
10                 contain slopes and cross-slopes greater than 2.1%."(Page 3, para. 16, lines
11                 24-26); and
12
13            2. Allegation: "Additionally, the parking stall and access aisle in front ofthe
14                 building across from the Coffee Shop are not level with each other because
15                 there is a built-up curb ramp greater than 2.1% that runs into the access
16                 aisle."(Page 3, para. 17, lines 27 -Page 4, line 1)
17
18            Plaintiff also makes various allegations against Starbucks Corporation
19 pertaining to the counter height and merchandising on the counters in the store.
20 Despite her protestations, it appears plaintiff was able to transact business inside the
21    Starbucks store on each occasion. There is no merit to plaintiff's claims as against
22 Overland Partners Sepulveda, LLC.
23            CASp Report Supports Finding of No Violations
24        Allegation 1 (Alleged slopes and cross-slopes in the handicapped parking
25 spaces):
26            Two designated accessible parking spaces are in front of an entrance to
27 Starbucks.(See also, Exhibit "A"," Photo 1)
28 ///



      20148013v3                                3                   2:18-CV-01917-GW-PLA
     Case 2:18-cv-01917-GW-PLA Document 48 Filed 11/19/18 Page 4 of 11 Page ID #:315



 1
 2
 3
 4
 5
 6
 7
 8
 9            As attested to by the Equal Access CASp report, several running and cross
10 slope measurements were taken within both accessible parking spaces and the access
11    aisle. (Evans Decl at para. 3-4, 6-10) The parking and access aisle surface is
12 constructed of individual approximately 6" by 8" brick pavers. Representative
13 photos are imbedded below. (Evans Decl at para. 3-4, 6-10)(For additional photos,
14 see CASp Report attached as Exhibit "A," Photos 2-19)
15            All readings were less than 2.1%. The parking and access aisle surface is
16 constructed of individual approximately 6" by 8" brick pavers.
17
18
19
20
21
22
23
24
25
26
27
28



      20148013v3                            4                 2:18-CV-01917-GW-PLA
     Case 2:18-cv-01917-GW-PLA Document 48 Filed 11/19/18 Page 5 of 11 Page ID #:316



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
      ill11111 1111ln
              Nonetheless, as no ground is perfectly level, these figures can be skewed
19 by a desirous party. There exists a possibility that some remote edges of pavers
20 may be /
          1 4" higher than an adjacent paver.(Evans Decl. at para. 7) If a level is
21    placed on one of these anomalies, there may be a way to manipulate the slope
22 reading to exceed 2.1%. Id. However, as this is certainly not a universal
23 condition, the overall parking and access aisle surfaces are compliant.
24            Allegation 2:(Alleged built-up ramp running into the access aisle) A legally
25 compliant perpendicular curb ramp is constructed within the shopping center
26 walkway. As can be seen in the attached photographs, and is set forth in the
27 declaration of Bob Evans, there is no "built-up curb ramp that runs into the access
28 aisle."



      20148013v3                             5                  2:18-CV-01917-GW-PLA
     Case 2:18-cv-01917-GW-PLA Document 48 Filed 11/19/18 Page 6 of 11 Page ID #:317



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



      20148013v3                        6                 2:18-CV-01917-GW-PLA
     Case 2:18-cv-01917-GW-PLA Document 48 Filed 11/19/18 Page 7 of 11 Page ID #:318



 1    Simply stated, there is no violation. (OPS SUF 12-15, 17-18) Meaningful access is
 2 provided at the Center. Compliant spaces are specifically marked and made
 3 available for all visiting disabled persons (Id.; Evans Decl at para. 3-4, 6-10).
 4 Accordingly, there is no basis in fact for any of plaintiff's allegations against
 5 Overland Partners Sepulveda, LLC. Moreover, the City of Culver City local
 6 building and planning department conducted numerous inspections during all phases
 7 ofthe construction ofthe Center and issued final approvals for the disabled parking
 8 stalls implemented. (Decl. of A. Parascandola at para. 7).
 9            Plaintiff makes additional generic charges that are found in hundreds of the
10 lawsuits plaintiff has filed. For instance, plaintiff claims there is no plan in place to
11    make sure that the parking spaces reserved for persons with disabilities remain
12 useable (See Pltff's Cpt. at para., 18 and 19; Decl. of A. Parascandola at para. 9).
13 No evidence has been offered to support these allegations, and this apparently is not
14 part of plaintiff's motion.
15 III.       ARGUMENT
16            Summary judgment is proper where "the movant shows that there is no
17 genuine dispute as to any material fact and the movant is entitled to judgment as a
18 matter of law." Fed. R. Civ. P. 56(a). The moving party has the burden of
19 demonstrating the absence of a genuine issue of material fact for trial. Anderson v.
20 Liberty Lobby, Inc., 477 U.S. 242, 256, 106 S. Ct. 2505, 91 L. Ed. 2d 202(1986).
21 "[T]he burden on the moving party may be discharged by 'showing' that there is an
22 absence of evidence to support the nonmoving party's case." Celotex Corp. v.
23 Catrett, 477 U.S. 317, 325, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); see Musick v.
24 Burke, 913 F.2d 1390, 1394 (9th Cir. 1990). The moving party must affirmatively
25 show the absence of such evidence in the record, either by deposition testimony, the
26 inadequacy of documentary evidence, or by any other form of admissible evidence.
27 See Celotex, 477 U.S. at 322.
28            As required on a motion for summary judgment, the facts are construed "in



      20148013v3                             7                  2:18-CV-01917-GW-PLA
     Case 2:18-cv-01917-GW-PLA Document 48 Filed 11/19/18 Page 8 of 11 Page ID #:319



 1    the light most favorable to the party opposing the motion." Matsushita Elec. Indus.
 2 Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 89 L. Ed. 2d 538
 3 (1986).         The opposition evidence must be such that it could cause reasonable
 4 persons to disagree on whether the facts claimed by the moving party are true.
 5 Aydin Corp. v. Loral Corp.(9th Cir 1983)718 F2d 897,902. Rule 56 does not permit
 6 trial by affaidavits. The court's function on a motion for summaryjudgment is issue
 7 finding, not issue-resolution. United States v. One Tintoretto Painting(2nd Cir 1982)
 8 691 F2d 603, 606; Schwarzer, Tashima & Wagstaffe, CAL. PRAC. GUIDE: FED
 9 CIV. PRO. BEFORE TRIAL(The Rutter Group) at section 14:248, p. 14-73.
10            While less than clear from plaintiff's motion, it appears plaintiff is claiming
11    that "the parking space in front ofthe Starbucks contain slopes and cross-slopes that
12 cause the wheels of her wheelchair to tip." In an apparent attempt to bolster a flimsy
13 motion, Plaintiff then throws in a new claim in her motion, a claim not found in her
14 complaint, alleging that the parking stall and access aisle "in front of the building
15 across from the Starbucks is not level." (Mot. page 2, lines 19-21).
16            Two designated compliant accessible parking spaces exist in front of the
17 entrance to Starbucks Coffee. (Decl. of Bob Evans at para. 7 — 9, and Exhibit A)
18 The evidence provided by OPS makes clear not only are the slope and cross-slope
19 measurements in compliance with all applicable laws, but at the very minimum,
20 there are material facts in dispute regarding the alleged slopes. It is OPS's
21    documented position that the slopes and cross-slopes did not exceed 2.1% when
22 properly measured. (Evans Decl at para. 6-10)
23           Plaintiff's complaint and declaration make clear she used the disabled parking
24 space outside of Starbucks. (Decl. of A. Parascandola at para. 8) Yet, plaintiff's
25 motion raises complaints about other parking spaces plaintiff is not claiming she
26 used, and which are of no consequence to her lawsuit. Plaintiff's motion may not
27 rest on grounds not stated in her pleadings. See generally, Wasco Products, Inc. v.
28 Southwall Technologies, Inc. (9th Cir. 2006) 435 F3d 989, 991. Not only does



      20148013v3                              8                   2:18-CV-01917-GW-PLA
     Case 2:18-cv-01917-GW-PLA Document 48 Filed 11/19/18 Page 9 of 11 Page ID #:320



 1    plaintiff attempt to raise issues for which no notice has been provided as framed by
 2 her complaint, but the argument that spaces elsewhere on the property that she did
 3 not use are somehow deficient is irrelevant to the issues in the case.
 4            Plaintiff also claims there was no safe path oftravel into the Starbuck's
 5 coffee shop (Mot. page 2, lines 25-27). As attested to in Exhibit "A" to the
 6 Declaration of Bob Evans, the spaces at the premises:
 7           "are properly accessible, properly marked, and dimensionally compliant
 8        under the code. There are also safe paths of travel for wheelchair users from
 9        these designated accessible parking spaces to the accessible entrance of
10        Starbucks Coffee shop. Appropriate walkways exist on the premises, in
11        compliance with the Federal statutes, and further based on information and
12        belief, with local Culver City code ordinances."
13 (Evans Decl at para. 9-10)
14        Plaintiff's evidence does not contradict these facts.
15        As depicted in OPS's Exhibit "A," there is an aisle with ADA-compliant curb
16 cuts for the spaces at issue outside of Starbucks. Since plaintiff was able to visit
17 the Starbuck's on two separate occasions, the argument that she encountered a
18 barrier to her access is contracted by statements in her own declaration and by her
19 course of conduct. Although Plaintiff may be dissatisfied with the types of
20 accommodations she received              during her visits to        Starbucks, OPS's
21    accommodations provided her with full and equal access to Defendant's restaurants.
22 Again, at most, Plaintiff raises a question of fact that cannot be resolved at the
23 summary judgment stage.
24 // /
25 / / /
26 / / /
27 ///
28 / / /



      20148013v3                              9                   2:18-CV-01917-GW-PLA
     Case 2:18-cv-01917-GW-PLA Document 48 Filed 11/19/18 Page 10 of 11 Page ID #:321



 1     IV.     CONCLUSION
 2         For the foregoing reasons, Overland Partners Sepulveda, LLC respectfully
 3 requests that it be permitted to present evidence at trial to resolve the material issues
 4 offact in dispute. Plaintiff's motion for summary judgment should be denied in its
 5     entirety.
 6
 7 DATED: November             2018                BO Jhw             BROOKE LLP
 8
 9                                          By:
                                                   Anthony J. a .sc•ndola
10                                                 Attorney or Du 1 dant,
                                                   OVERL       P TNERS
                                                                    '
                                                                    A
11                                                 SEPUL DA,LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



       20148013v3                            10                 2:18-CV-01917-GW-PLA
     Case 2:18-cv-01917-GW-PLA Document 48 Filed 11/19/18 Page 11 of 11 Page ID #:322




 1                                 CERTIFICATE OF SERVICE
 2             I hereby certify that on November 19,2018 I filed the foregoing document entitled
 3     DEFENDANT,            OVERLAND           PARTNERS            SEPULVEDA,          LLC'S

4      OPPOSITION TO PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT;
 5     DECLARATION OF BOB EVANS AND ANTHONY J PARASCANDOLA with
6      the clerk of court using the CM/ECF system, which will send a notice of electronic
 7     filing to all counsel of record in this action.
 8
                                                         /s/ Anthony J. Parascandola
9
                                                         Anthony J. Parascandola
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



       20148013v3                                11                   2:18-CV-01917-GW-PLA
